Title: To James Madison from Willink and Van Staphorst, 28 April 1803 (Abstract)
From: Willink and Van Staphorst
To: Madison, James


28 April 1803, Amsterdam. The writers acknowledge receipt of JM’s 28 Feb. letter notifying them of Monroe’s mission to Paris and Madrid and directing them to pay his expenses up to $9,000 and the salary of his private secretary at the rate of $1,350 per year. “We have opened at Mr. Monroe’s own request the needfull credit in his favor at Paris and shall charge his drafts or those made by his directions to the Department of State.”
 

   
   RC (DNA: RG 59, Letters Received from Bankers). 1 p. Docketed by Wagner as received 11 July.


